People ex rel. Moore v Superintendent of Coxsackie Corr. Facility (2017 NY Slip Op 06698)





People v Superintendent of Coxsackie Corr. Facility


2017 NY Slip Op 06698


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

524302

[*1]THE PEOPLE OF THE STATE OF NEW YORK ex rel. GARY H. MOORE, Appellant,
vSUPERINTENDENT OF COXSACKIE CORRECTIONAL FACILITY, Respondent.

Calendar Date: August 7, 2017

Before: McCarthy, J.P., Egan Jr., Devine, Mulvey and

	 Pritzker, JJ.

Gary H. Moore, Beacon, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Kathleen M. Arnold of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Fisher, J.), entered November 2, 2016 in Greene County, which dismissed petitioner's application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Judgment affirmed. No opinion.
McCarthy, J.P., Egan Jr., Devine, Mulvey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, without costs.